DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 03/08/2021.  The pending claims at this time are Claims 1-3, 5-8, 10-14, and 16-19.  Applicant has modified claims 1, 5, and 10  to recite "wherein the water repellent agent is polydimethylsiloxane." In addition, claims 13, 14, 16, and 17 have been amended to improve their form.  These amendments have been entered and are made of record. 
Response to Arguments
Applicant's arguments filed on 03/08/2021 have been fully considered but they are not persuasive. Applicant traverses that USPUB 2012/0168054 issued to Chen et al. do not disclose using PDMS as claimed and that all of Chen’s teachings in paragraphs 0064-0071 allude to require the polysiloxane to include reactive functional groups.  This deduction in incorrect as Chen et al. at 0066 discloses using PDMS which has not been functionalized.   Applicant's claim do not require reactive or unreactive PDMS.  Chen at 0066 teaches PDMS.  The current claims merely requires PDMS and does not exclude either reactive PDMS or non-reactive PDMS.  Therefore, this argument is not found to be persuasive and the rejection is maintained and made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) is/are rejected under 35 U.S.C. 102 (a 1 or 2) as being anticipated by USPUB 20120168054A1 issued to Chen et al.
	Chen et al disclose making inventions relating generally to the field of fiberglass insulation, including panels such as ceiling boards and tiles, wall panels, duct boards, pipe and molded or formed insulation products, and methods to improve the properties thereof, more specifically, water resistance, stain resistance and adhesion of facer layers. [0002, 0008].  Chen et al teach a method of preparing a mineral wool [0047] having a surface treated with a water repellent agent comprising: contacting a water repellent agent emulsion with a mineral wool; and drying the mineral wool; and such a fibrous panel. [Claim 1].  The water repellant is sprayed on the mineral wool [0072]. The water repellant composition may be polysiloxane. The polysiloxane may be applied 
	At 0071-0072, Chen teaches that the polysiloxane may be applied in some products at different stages of formation of the final product.  It may be desirable to apply the reactive polysiloxane substantially uniformly throughout the fibrous matrix, while for other products it may be desirable to concentrate the application at or near one of the major surfaces. When a substantially uniform application is preferred, reactive polysiloxanes may be applied during the fiber forming process (this meets the limitation for prior to the emulsion/slurry) . For example, solutions or dispersions as noted above may be sprayed in the forming hood, either directly onto the veil of fibers as they are formed (like coolant or binder) or onto the growing pack of fibers on the conveyor. When applied in the forming hood, it may be convenient to apply reactive polysiloxanes mixed in with the coolant liquid and/or with the binder. Thus, in some embodiments, the binder dispersion compositions may include the reactive polysiloxanes.
	Regarding the binder, at 0074 Chen teaches that the binders are typically applied to the fibers as an aqueous solution shortly after the fibers are formed and then cured at elevated temperatures. The curing conditions are selected both to evaporate any remaining solvent and cure the binder to a thermoset state.  In one embodiment, phenol-formaldehyde binders are used with polysiloxane additives to provide increased 
	Regarding modified Claim 1, where Applicant seeks a method of preparing a fibrous panel comprising: surface treating a mineral wool with a water repellent agent to provide a water- repellent surface-treated mineral wool; admixing the water-repellent surface-treated mineral wool with water to provide a slurry; and dewatering and drying the slurry to provide a fibrous panel, wherein the water repellent agent is polydimethylsiloxane; Applicant is directed to the excerpts cited above.  Chen et al teaches a method of making a fibrous panel and its intermediate product of the water repellant treated mineral wool fibers with PDMS- 0066.
	Regarding Claim 2, where Applicant seeks that the  method of claim 1, wherein surface treating the mineral wool includes providing the water repellent agent in an amount in a range of about 0.01% to about 0.20% by weight, based on the weight of the surface-treated mineral wool; Applicant is directed to 0070 of Chen et al who teaches that the amount can be as low as about 0.01% up to about 10% by weight of the fibrous product.  
	Regarding Claim 3, where Applicant seeks that the method of claim 1, wherein surface treating the mineral wool comprises contacting a water repellent agent emulsion with the mineral wool and drying the mineral wool;  Applicant is directed to 0004, 0019, 0024, 0041 and 0070. 
	Regarding modified Claim 5, where Applicant seeks a method of preparing a mineral wool having a surface treated with a water repellent agent comprising: contacting a water repellent agent emulsion with a mineral wool to provide a mineral wool having a surface treated with a water repellent agent; and drying the mineral wool, wherein the water repellent agent is polydimethylsiloxane; See claim 1 above and 0066.
	Regarding Claim 6, where Applicant seeks that the  method of claim 5, wherein the water repellent agent is provided in an amount in a range of about 0.01% to about 0.20% by weight, based on the weight of the surface-treated mineral wool;  Applicant is directed to 0070 of Chen et al who teaches that the amount can be as low as about 0.01% up to about 10% by weight of the fibrous product.    	
	Regarding Claim 7, where Applicant seeks that the  method of claim 5, wherein the contacting comprises spraying a water repellent agent emulsion solution into a cupola collection chamber; Applicant is directed to 004, 0019, 0024, 0041 and 0070. 
	Regarding Claim 8, where Applicant seeks that the method of claim 7, wherein the contacting comprises cooling and coating the mineral wool with the water repellent agent; Applicant is directed to 0041.
	Regarding modified Claim 10, where Applicant seeks a fibrous panel, comprising water-repellent surface- treated mineral wool having a surface pre-treated with a water repellent agent, wherein the water repellent agent is polydimethylsiloxane; see analogy for Claims 1 and 5 above.  
	Regarding Claim 11, where Applicant seeks that the  fibrous panel of claim 10, wherein the panel further comprises starch; Applicant is directed to 0077 of the instant reference.  
	Regarding Claim 12, where Applicant seeks that the  fibrous panel of claim 10, wherein the mineral wool is surface coated with about 0.01% to about 0.20% by weight of water repellent agent, based on the total weight of the surface-treated mineral wool; 
	Regarding new Claim 18, where Applicant seeks the  method of claim 1, wherein the water-repellent surface-treated mineral wool is dried prior to being admixed with water to form a slurry; Applicant is directed to 0064-0072. 
 
	Regarding Claim 19, where Applicant seeks that the method of Claim 18, wherein, subsequent to being dried, the water repellant surface treated mineral wool is admixed with water, filler and a binder to form the slurry; Applicant is directed to 0064-0072.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.
Regarding Claims 13 and 14, wherein the panel is characterized by about a 50 lbs./MSF decrease in water holding relative to an equivalent fibrous panel wherein the mineral wool was not surface treated with a water repellent agent; it is the position of the Office that, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02. 	Regarding Claim 16, where Applicant seeks that the fibrous panel of claim 10, wherein the panel has eNRC value increase of at least about 0.05 relative to an equivalent fibrous panel wherein the mineral wool was not surface treated with a water repellent agent; With regards to requirements of eNRC value increase of at least about 0.05, it is the position of the Office that the claimed resultant properties as desired in the aforesaid claims, would be inherent if not obvious to the composite of Chen.  It is reasonable to presume so, as support for said presumption is found in the use of like materials (i.e. same mineral wool, coated with the same treatment used for the same final end use).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the Chen product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding Claim 17, where Applicant seeks that the fibrous panel of claim 10, wherein the panel is characterized by an increase in water bulking of about 40% to 50% relative to the water bulking of an equivalent fibrous panel wherein the mineral wool was not surface treated with a water repellent agent; it is the position of the Office that, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02. 
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP